DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2021 has been entered.
Response to Amendment
Claims 1-19 are pending in the Amendment filed 12/02/2021.
Claim 10 was indicated as allowable in the preceding Office Action. 
The rejections of claims 1-3, 6-9, and 11-16 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yagishita (WO 0194039 A1), and claims 4-5 under 35 U.S.C. 103 as being unpatentable over Yagishita (WO 0194039 A1), are withdrawn in view of Applicant’s amendment to independent claim 1.
Claims 1-9, 11-16, and 19 are herein allowed. 
The rejection of claim 17 under 35 U.S.C. 112(b) as being indefinite, is withdrawn in view of Applicant’s amendment to claim 17.  
However, claims 17 and 18 remain rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yagishita (WO 0194039 A1), but the rejection has been modified to meet new claim limitations.
Response to Arguments
Applicant’s arguments, see “Remarks” filed 12/02/2021, with respect to claims 17 and 18 have been considered but are not persuasive. 
Applicant argues as to claims 17 and 18:
“Each of independent claims 17 and 18 are amended to further recite aspects of the selectable flow paths provided by the diverter valve within the washing appliance. Each clarifies that the diverter valve is controllable to provide a recirculating operational state, during which the diverter valve’s recited transition between inlet and outlet channels to provide their substantially continuous inner channel walls, delivering the recirculated water to an outlet channel (claim 17) or pipe (claim 18), back to the chamber. During the recirculating operational state, the substantially continuous inner channel walls provide generally smooth passageways that “eliminate dead zones or projections that could trap or snag filamentous materials passing therethrough” (§[0052]). 
“Yagishita does not disclose or suggest a recirculation strategy that directs water from a chamber, through a diverter valve, and back into that same chamber, let alone as specifically recited in claims 17 and 18. Instead, Yagishita discloses directing liquid from a washing chamber 51 into storage in separate containers. The stored liquid in the separate containers have different levels of contamination that can be used later for different stages of cleaning procedures that correspond to those levels of contamination. See FIG. 9.” [“Remarks”, pg. 13]. 
In response, as to claim 17, this argument is not persuasive because Yagishita discloses at least one embodiment in which a recirculating flowpath is formed between the chamber, the diverter valve, and at least one of the outlet channels of the diverter valve. At pg. 3, para. 12, Yagishita discloses “The highly contaminated washing wastewater at the beginning of the injection is stored in the wastewater reservoir 55 through the pipes b and c by operating the flow path switching valve 80. Thereafter, the flow switching valve 80 is switched to return the cleaning waste liquid to the cleaning liquid tank 53 via the pipe d, and circulate and supply the cleaning liquid to the spray nozzle 60 until a predetermined time has elapsed.” See also Fig. 9 of Yagishita. 
This teaching meets the limitation “wherein alignment of the inlet channel and at least one of the outlet channels directs the water from the respective outlet channel back to the chamber during the recirculating operation state”, as recited in amended claim 17, because alignment of the inlet of the flow switching device 80 with the outlet channel that leads the water to pipe d results in the water being directed from the respective outlet channel back to the chamber (i.e., via pipe d[Wingdings font/0xE0]container 53[Wingdings font/0xE0]pump 83[Wingdings font/0xE0] pipe a, during the circulating step). That is, the claim does not require a particular configuration, but merely requires that the outlet channel direct the water back to the chamber during a recirculating operational state, which Yagishita discloses.
Further in response, as to claim 18, Yamashita teaches the limitation “defining a recirculating flow path in which water from the wash chamber is delivered through the diverter valve and an outlet pipe that connects the diverter valve to the wash chamber” because the claim is not limited to a single pipe. Here, Yamashita teaches “water from the wash chamber is delivered through the diverter valve (switching device 80) and an outlet pipe (pipe d) that connects the diverter valve 80 to the wash chamber” (i.e., switching device 80[Wingdings font/0xE0]pipe d[Wingdings font/0xE0]container 53[Wingdings font/0xE0]pump 83[Wingdings font/0xE0] pipe a, during the circulating step). That is, the claim does not require a particular configuration or only one pipe, but merely requires that at least one pipe connects the diverter valve to the wash chamber during a recirculating operational state, which Yagishita discloses.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yagishita (WO 0194039 A1).
Examination Note: Italics are used to indicate which claim limitations are not explicitly disclosed by the cited reference. 
17.    Yagishita discloses a washing appliance [Abstract] comprising:
a chamber 52 for water and items 70 to be washed [pg. 4, para. 1] of a type producing filamentous contaminants;
a pump 3/84 communicating with the chamber 52 for pumping water [pg. 3, para. 10-11]; and
a diverter valve [Abstract] having:
(1)    a housing (2, 21, and 59) [Fig 1, Fig. 5] with interconnected walls including an inlet-side wall 51 and an outlet-side wall 41 and defining an enclosed volume 4/5/6 and having an inlet channel 4 [Fig. 5] for receiving water and aligned along an inlet axis and having multiple outlet channels 45 at the outlet-side wall 41 aligned along axes parallel to the inlet axis to extend generally perpendicularly away from the outlet-side wall [Fig. 5];
(2)    a spool 1 [“rotary distribution plate 1”, pg. 5, para. 3; Fig. 1] positioned in the housing between the inlet channel 4 and the multiple outlet channels 45 to rotate about the inlet axis [Fig. 1], the spool 1 having a tubular spool channel 6 having a first end aligned with a proximate end of the inlet channel 4 and a second end aligned with individual proximate ends of the multiple outlets 42 as the spool rotates [Fig. 5];
(3)    an electric motor 3 operating to rotate the spool 1 [pg. 7, para. 10-11]; and
(4)    a position sensor 22 distinguishing a position of the second end of the spool channel alignment with individual proximate ends of the multiple outlet channels 45 [Fig. 2; pg. 6, para. 16-17; pg. 7, para. 11];
wherein the spool channel 6 when aligned with a proximate end of a given outlet channel of the multiple outlet channels 45 provides inner channel walls that are substantially continuous with inner walls of the inlet channel 4 and inner channel walls of the given outlet channel 45 [Fig. 5].
As to the limitation, “a chamber for water and items to be washed of a type producing filamentous contaminants” (emphasis added), Yagishita is silent towards washing an item such as clothing or laundry (e.g., item of a type producing filamentous contaminants), and instead is directed to washing items which are subject to plating and/or cutting [pg. 3, para. 4], such as metal articles.
However, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114, II. Here, Yagishita teaches each structural element of the washing appliance of claim 17, above, including a chamber that is capable of retaining clothing or laundry (e.g. items of a type producing filamentous contaminants) [pg. 4, para. 1].  Thus, the limitation does not differentiate the claimed apparatus from the apparatus of Yagishita.
As to amended claim 17, Yagishita discloses at least one embodiment in which a recirculating flowpath is formed between the chamber, the diverter valve, and at least one of the outlet channels of the diverter valve. At pg. 3, para. 12, Yagishita discloses “The highly contaminated washing wastewater at the beginning of the injection is stored in the wastewater reservoir 55 through the pipes b and c by operating the flow path switching valve 80. Thereafter, the flow switching valve 80 is switched to return the cleaning waste liquid to the cleaning liquid tank 53 via the pipe d, and circulate and supply the cleaning liquid to the spray nozzle 60 until a predetermined time has elapsed.” See also Fig. 9 of Yagishita. 
This teaching meets the limitation “wherein alignment of the inlet channel and at least one of the outlet channels directs the water from the respective outlet channel back to the chamber during the recirculating operation state”, as recited in amended claim 17, because alignment of the inlet of the flow switching device 80 with the outlet channel that leads the water to pipe d results in the water being directed from the respective outlet channel back to the chamber ” (i.e., switching device 80[Wingdings font/0xE0]outlet channel[Wingdings font/0xE0]pipe d[Wingdings font/0xE0]container 53[Wingdings font/0xE0]pump 83[Wingdings font/0xE0] pipe a, during the circulating step). That is, the claim does not require a particular configuration, but merely requires that the outlet channel direct the water back to the chamber during a recirculating operational state, which Yagishita discloses.
Yagishita therefore discloses: 
a diverter valve controlling flow through the washing appliance so that water introduced into the chamber may be removed from the chamber during a draining operation state or recirculated back into the chamber during a recirculating operational state [pg. 3, para. 12];
wherein alignment of the inlet channel and at least one of the outlet channels directs the water from the respective outlet channel back to the chamber during the recirculation operational state [pg. 3, para. 12; Fig. 5].

18.    Yagishita discloses a method of washing items [pg. 4, para. 1] producing filamentous contaminants comprising the steps of:
(1)    placing the items 70 in a wash chamber 52 [pg. 4, para. 1];
(2)    pumping water out of the wash chamber through a diverter valve [Abstract; pg. 8, para. 13 and 15] of a type having:
(a)    a housing (2, 21, and 59) [Fig 1, Fig. 5] defining an enclosed volume 4/5/6 and having an inlet channel 4 [Fig. 5] for receiving water and aligned along an inlet axis and having multiple outlets 45 extending from a wall 41 of the housing and providing multiple outlet channels 45 aligned along axes parallel to the inlet axis [Fig. 5; Here, at least a portion of each of the outlet channels 45 is aligned along axes parallel to the inlet axis];
(b)    a spool 1 [“rotary distribution plate 1”, pg. 5, para. 3; Fig. 1] positioned in the housing between the inlet channel 4 and the multiple outlet channels 45 to rotate about the inlet axis [Fig. 1], the spool 1 having a tubular spool channel 6 having a first end aligned with a proximate end of the inlet channel 4 and a second end aligned with individual proximate ends of the multiple outlets 42 as the spool rotates [Fig. 5];
(c)    an electric motor 3 operating to rotate the spool 1 [pg. 7, para. 10-11];
(d)    a position sensor 22 distinguishing a position of the second end of the spool channel alignment with individual proximate ends of the multiple outlet channels 45 [Fig. 2; pg. 6, para. 16-17; pg. 7, para. 11];
wherein the spool channel 6 when aligned with a proximate end of a given outlet channel of the multiple outlet channels 45 provides inner channel walls that are substantially continuous with inner walls of the inlet channel 4 and inner channel walls of the given outlet channel 45 [Fig. 5]; and
(3) operating the diverter valve to change a path of water from the wash chamber between (i) returning directly to the wash chamber during a recirculating operational state defining a recirculating flow path in which water from the wash chamber is delivered through the diverter valve and an outlet pipe that connects the diverter valve to the wash chamber [“recovering useful components”, pg. 8, para. 15; “circulate”, pg. 3, para. 12], (ii) flowing through an additive chamber and then returning to the wash chamber, or diverting away from the wash chamber and exiting the appliance [“cleaning liquid tanks 31 to 34”, pg. 8, para. 13]. 
As to the preamble, a method of washing items producing filamentous contaminants (emphasis added), Yagishita is silent towards washing an item such as clothing or laundry (e.g., items producing filamentous contaminants), and instead is directed to washing items which are subject to plating and/or cutting [pg. 3, para. 4], such as metal articles. 
However, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2112.02, II. Here, the claim language of the method does not refer back to the property of the items in the chamber as producing filamentous contaminants, and importantly, does not claim that the items actually produce the filamentous contaminants. Instead the claim sets forth a method for cleaning items, generally. Therefore, the preamble of claim 18 is interpreted to not have patentable weight as to the “items producing filamentous contaminants”.
As to amended claim 18, Yamashita teaches the limitation “defining a recirculating flow path in which water from the wash chamber is delivered through the diverter valve and an outlet pipe that connects the diverter valve to the wash chamber” because the claim is not limited to a single pipe. Here, Yamashita teaches “water from the wash chamber is delivered through the diverter valve (switching device 80) and an outlet pipe (pipe d) that connects the diverter valve 80 to the wash chamber” (i.e., switching device 80[Wingdings font/0xE0]outlet channel[Wingdings font/0xE0]pipe d[Wingdings font/0xE0]container 53[Wingdings font/0xE0]pump 83[Wingdings font/0xE0] pipe a, during the circulating step). That is, the claim does not require a particular configuration or only one pipe, but merely requires that at least one pipe connects the diverter valve to the wash chamber during a recirculating operational state, which Yagishita discloses.
Allowable Subject Matter
Claim 10 was indicated as allowable in the preceding Office Action. See “Final Rejection” mailed 09/03/2021.
Claims 1-9, 11-16 and 19 are herein allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record, Yagishita (WO 0194039 A1), discloses a plate 41 is connected to the spool by fastening ports 43, and further that a liquid-tight packing 44 is provided at a portion where the hole opening plate 41 comes into sliding contact with the rotary distribution plate 1 [pg. 8, para. 8-9], where rotation is achieved with ball bearing sets 10 between the fixed and rotating components of the valve [Fig. 1]. Thus, Yagishita fails to teach or suggest any biasing force applied to the rotating components.
Yagishita therefore fails to teach or suggest, alone or in combination with other prior art, an appliance diverter water valve comprising the feature “wherein the spool inlet end is proximate to and biased away from the housing inlet-side wall to provide an engagement between the spool outlet end and the housing outlet-side wall”, as recited in amended claim 1.
Claims 2-9 and 11-16 considered allowable based on their dependence from claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 10:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713